08/23/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 May 10, 2022 Session

ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY ET AL. v.
          SEVIER COUNTY ELECTRIC SYSTEM ET AL.

                  Appeal from the Circuit Court for Sevier County
           Nos. 17-CV-795-I, 17-CV-796-IV, 17-CV-798-II, 17-CV-807-IV
                              Carter S. Moore, Judge
                     ___________________________________

                           No. E2021-01085-COA-R3-CV
                       ___________________________________


This appeal involves several consolidated actions that were filed by insurance companies
concerning a wildfire that occurred in Sevier County on November 28, 2016. The
insurance companies alleged that the fire was sparked by a decaying Northern Red Oak
tree that fell on an electrical service conductor and that the fire quickly spread to
neighboring properties, including properties owned by their insureds. The insurance
companies urged that the vegetation management contractor should be held liable for the
losses for failing to prune or remove the diseased tree before it fell on the conductor. The
trial court granted summary judgment in favor of the vegetation management contractor,
determining, inter alia, that the contractor owed no duty to prune trees located near
service drops or to inspect or remove trees that were outside the right of way that the
contractor had agreed to maintain. The insurance companies have appealed. Discerning
no reversible error, we affirm the trial court’s grant of summary judgment to the
vegetation management contractor.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and KRISTI M. DAVIS, JJ., joined.

Matthew J. Evans, Knoxville, Tennessee; Mark S. Grotefeld, Austin, Texas; Amy L.
Dvorak, Emma L. Gaddipati, and Mark L. McGuire, Chicago, Illinois; Shawn E. Caine,
Del Mar, California; and Craig S. Simon, Irvine, California, for the appellants, Allstate
Property & Casualty Insurance Company; Allstate Fire & Casualty Insurance Company;
Allstate Insurance Company; Allstate County Mutual Insurance Company; Cincinnati
Specialty Underwriters Insurance Group; Cincinnati Insurance Company; LM Insurance
Corporation; Lexington Insurance Company; Liberty Mutual Fire Insurance Company;
General Insurance Company of America; Safeco Insurance Company of America; State
Farm Fire & Casualty Company; State Farm Mutual Automobile Insurance Company;
United Services Automobile Association; USAA Casualty Insurance Company; USAA
General Indemnity Company; Garrison Property and Casualty Company; Farmers
Insurance Exchange; Foremost Insurance Company Grand Rapids, Michigan; and United
National Insurance Company.1

Jessalyn H. Zeigler, Sara Morgan, and Scott D. Gallisdorfer, Nashville, Tennessee, for
the appellee, Wolf Tree, Inc.

                                               OPINION

                              I. Factual and Procedural Background

       The plaintiffs in this action consist of various insurance companies, including:
Allstate Property & Casualty Insurance Company; Allstate Fire & Casualty Insurance
Company; Allstate Insurance Company; Allstate County Mutual Insurance Company;
Cincinnati Specialty Underwriters Insurance Group; Cincinnati Insurance Company; LM
Insurance Corporation; Lexington Insurance Company; Liberty Mutual Fire Insurance
Company; General Insurance Company of America; Safeco Insurance Company of
America; State Farm Fire & Casualty Company; State Farm Mutual Automobile
Insurance Company; United Services Automobile Association; USAA Casualty
Insurance Company; USAA General Indemnity Company; Garrison Property and
Casualty Company; Farmers Insurance Exchange; Foremost Insurance Company Grand
Rapids, Michigan; and United National Insurance Company (collectively, “Plaintiffs”).
Plaintiffs filed four separate complaints in the Sevier County Circuit Court (“trial court”)
on November 22, 2017, against the City of Sevierville (“the City”); Sevier County
Electric System (“SCES”); and SCES’s vegetation management (“VM”) contractor, Wolf
Tree, Inc. (“Wolf”) (collectively, “Defendants”).

       Plaintiffs alleged that a wildfire broke out on November 28, 2016, near Red Fox
Trail in Gatlinburg, Tennessee, and quickly spread to adjacent properties, including
properties owned by Plaintiffs’ insureds, causing damage thereto and resulting in
insurance claims being filed concerning such damage. Plaintiffs alleged that they had
paid or would pay these claims, resulting in Plaintiffs having a right of subrogation such
that they stood in the shoes of their policyholders and could seek payment from
Defendants.



1
 We have adopted the list of plaintiffs/appellants provided in the appellants’ brief on page 10, footnote 2,
having determined such a list difficult to discern from the appellate record.
                                                   -2-
       Plaintiffs urged that although Defendants had notice of a dangerous and defective
condition concerning a diseased or decaying Northern Red Oak tree located near an
energized service drop conductor, Defendants failed to take action to prevent harm.
Plaintiffs claimed that the tree in question had visible signs of rot and decay and that
Defendants should have known that contact between this tree and the service conductor
would result in electrical failure, fire, and property damage. According to Plaintiffs, on
November 28, 2016, this tree fell due to its diseased condition and contacted the service
conductor, causing electrical arcing and sparks that ignited nearby vegetation and resulted
in a wildfire (“Cobbly Nob Fire”).

       Plaintiffs alleged that Defendants were negligent due to, inter alia, their failure to
remove the diseased tree, which created a foreseeable risk to the insureds’ property.
Moreover, Plaintiffs asserted that because Defendants’ actions or inaction caused the
Cobbly Nob Fire, Defendants should be held liable for trespass inasmuch as the Cobbly
Nob Fire constituted an unauthorized entry upon the insureds’ property. Plaintiffs further
alleged that Defendants’ actions/inaction had created a nuisance that interfered with the
insureds’ use and enjoyment of their property. With regard to Wolf specifically,
Plaintiffs advanced that Wolf had a duty to conduct its vegetation management and
hazardous tree abatement activities in a reasonable, competent, and workmanlike manner
to prevent trees from contacting the service conductors and ultimately causing damage to
their insureds’ property. Plaintiffs therefore sought compensatory, consequential, and
incidental damages as well as pre- and post-interest and attorney’s fees from Defendants.

        Defendants filed motions seeking to consolidate the actions, which motions were
granted by the trial court. However, Plaintiffs subsequently filed a response suggesting
that the trial court consolidate the actions involving the Cobbly Nob Fire separately from
certain related actions filed in the trial court involving another fire that began around
Little Cove Road in Sevierville, Tennessee (“Little Cove Fire”).2

       SCES and the City filed answers to the complaints denying liability and asserting
various affirmative defenses, including governmental immunity. Wolf likewise filed
answers to the complaints denying liability and asserting various affirmative defenses,
including lack of duty and lack of proximate cause.

        On March 19, 2018, the trial court entered an order setting aside the earlier
consolidation orders and consolidating all of the cases for purposes of discovery and
pretrial motions only. The order provided in part that Judge James L. Gass would preside
over pretrial motions and discovery issues in the consolidated actions and that any party
could move for consolidation for trial purposes at a later date.


2
 According to the record, the Little Cove Fire involved trees located on SCES’s “Wears Valley circuit”
and the Cobbly Nob Fire involved trees located on SCES’s “Jones Cove circuit.”
                                                -3-
       On April 2, 2018, the City filed a motion for summary judgment, arguing that the
City was entitled to judgment as a matter of law based on the immunity provisions of the
Governmental Tort Liability Act (“GTLA”). In support, the City filed the affidavit of
Allen Robbins, superintendent of SCES. Mr. Robbins explained that the City did not
own, control, or maintain any of the electric distribution lines. Rather, those lines were
owned and controlled by SCES. Mr. Robbins further explained that SCES had contracted
with Wolf to perform VM services and that the City did not perform such services and
was not a party to the contract. The City filed a similar affidavit executed by Russell
Treadway, City Manager for the City. The City also filed a statement of undisputed
material facts. On May 18, 2018, Plaintiffs filed a notice of voluntary dismissal with
regard to their claims against the City. An order of dismissal concerning Plaintiffs’
claims against the City was entered on June 1, 2018. On March 7, 2019, SCES filed a
motion seeking to amend its answer pursuant to Tennessee Rule of Civil Procedure 15 by
including additional defenses.

        On April 22, 2019, Wolf filed a motion for summary judgment, arguing that Wolf
was entitled to judgment as a matter of law concerning Plaintiffs’ allegations of
negligence because Wolf owed no duty to Plaintiffs inasmuch as its contract with SCES
“explicitly stated that it was not to prune service drops.” Wolf also asserted that it had no
statutory or common law duty. Wolf further argued that Plaintiffs could show no
evidence of a negligent or intentional trespass or nuisance. In support, Wolf filed a
statement of undisputed material facts along with an affidavit from one of Wolf’s
attorneys, attaching a copy of the contract between Wolf and SCES, a copy of SCES’s
“Right-of-Way Vegetation Management Requirements & Standards,” portions of the
National Electrical Safety Code, portions of certain fire and other codes, and various
photographs. Wolf also attached the affidavit of Ryan Lynch, land surveyor and co-
owner of Lynch Surveys, LLC, who stated that he had located the tree in question and
that it was located approximately nineteen feet outside the right of way maintained by
Wolf.

        On April 26, 2019, the trial court entered an order allowing SCES to amend its
answer to include additional defenses. On May 3, 2019, the trial court entered an order
clarifying that dispositive motions would be heard by the judge assigned to the particular
case in which the motion was filed.

        Wolf and SCES (now collectively, “Defendants”) subsequently filed a joint
motion asking the trial court to reconsider its May 3, 2019 order such that dispositive
motions could be filed in the consolidated action and heard by one judge, for reasons of
judicial economy. Defendants insisted that unless the motions were consolidated, they
would have to set nine summary judgment hearings before four different judges. Wolf
asserted that its summary judgment motions, whether filed concerning the Cobbly Nob
Fire or the Little Cove Fire, contained the same legal arguments. On May 30, 2019, the
trial court entered an order consolidating the claims concerning the Cobbly Nob Fire into
                                            -4-
one action, to be heard by Judge Carter S. Moore, and consolidating the claims
concerning the Little Cove Fire into a separate action, to be heard by Judge Rex Henry
Ogle.

       Meanwhile, on May 24, 2019, certain plaintiffs filed a motion seeking to continue
the hearing respecting Wolf’s summary judgment motion in order to conduct additional
discovery. On June 21, 2019, the trial court entered an order allowing Plaintiffs to
conduct discovery limited to the issues “raised in Wolf Tree’s Motions for Summary
Judgment and necessary to respond to those Motions.” On October 9, 2019, Plaintiffs
filed a motion seeking to conduct additional depositions, to which they claimed that
Defendants had refused to agree. On November 15, 2019, the trial court entered an
agreed order concerning Plaintiffs’ motion, specifying the witnesses that could be
deposed by Plaintiffs and setting Wolf’s summary judgment motion for hearing.

       On February 10, 2020, Plaintiffs filed a response to Wolf’s motion for summary
judgment, arguing that Wolf maintained a duty to remove or prune trees with the
potential to affect electrical lines. Plaintiffs also asserted that they had stated valid claims
of trespass by fire and nuisance. Plaintiffs filed a response to Wolf’s statement of
undisputed material facts, identifying certain facts that were in dispute. Plaintiffs also
filed affidavits and other documents in support of their position. Wolf then filed
additional documents in support of its motion for summary judgment.

        The trial court conducted a hearing concerning Wolf’s summary judgment motion
on February 18, 2020. On June 1, 2021, the trial court entered an order granting
summary judgment in favor of Wolf. With regard to Plaintiffs’ negligence claims, the
trial court ultimately determined that Wolf did not owe a duty in this matter. Respecting
any duty based on contract, the trial court found that the clear language of the contract
provided that Wolf was not to “prune service drops” and that any trees located outside the
right of way would only be removed at the direction of SCES. The court relied on
documents demonstrating that the tree in question was located outside the right of way
and deposition testimony from several witnesses who stated that such trees would only be
removed if SCES specifically directed the removal. With regard to a statutory duty, the
court determined that although Tennessee had adopted the National Electric Safety Code
(“NESC”) by reference in Tennessee Code Annotated § 68-101-104(a)(2), “the language
of the NESC does not specifically bind contractors.” Finally, with regard to whether
Tennessee common law imposed any additional duty, the trial court found that it did not.
Concerning Plaintiffs’ claims of trespass and nuisance, the trial court determined that
because there was no actionable negligence or intent on Wolf’s part, there could be no
trespass or nuisance.

      Following the filing of a motion by Wolf, the trial court entered an order of final
judgment on August 24, 2021, pursuant to Tennessee Rule of Civil Procedure 54.02,
concerning Plaintiffs’ claims against Wolf. The court determined that there was no just
                                          -5-
reason for delay and directed entry of a final judgment dismissing all claims against
Wolf. The court stayed the claims pending against SCES until this appeal was
concluded. Plaintiffs timely filed a notice of appeal on September 17, 2021.

                                  II. Issues Presented

       Plaintiffs present the following issues for this Court’s review, which we have
restated slightly:

      1.     Whether the trial court erred in its grant of summary judgment in
             favor of Wolf because Wolf owed Plaintiffs a duty to exercise
             reasonable care in the performance of utility tree and vegetation
             management services.

      2.     Whether Tennessee common law’s heightened duty of reasonable
             care for utilities in performing vegetation management surrounding
             power lines applies to contractors hired by utilities to perform
             vegetation management on the utility’s behalf.

      3.     Whether Tennessee’s public policy and the Satterfield factors
             support the imposition of a duty on Wolf under the facts presented in
             this case.

      4.     Whether a vegetation management contractor who agrees to perform
             vegetation management services on behalf of a public utility has a
             duty to comply with state and/or local vegetation management
             regulations applicable to the work and if so, whether Wolf had a
             duty to comply with the NESC, as adopted by Tennessee Code
             Annotated § 68-101-104(a)(2).

      5.     Whether Wolf was required to comply with all state statutes and
             regulations, including the NESC and Tennessee Code Annotated §
             68-101-104(a)(2), based upon its contractual agreement to comply
             with Tree Line USA Guidelines, which included a requirement that
             Tree Line USA members must comply with all state and local rules
             applicable to vegetation management.

      6.     Whether Tennessee recognizes prevailing industry standards, such as
             ANSI A300 and IVM Best Management Practices, as evidence of a
             common law duty owed by utilities and their vegetation management
             contractors performing vegetation management work.


                                         -6-
       7.     Pursuant to the contract dated December 22, 2014, was Wolf
              required to inspect and/or identify hazardous trees which threatened
              the Sevier County Electric System power lines located along the
              Jones Cove circuit.

       8.     Whether an inspection for hazardous trees, which occurs jointly
              between a utility and a vegetation management contractor or
              independently by the contract, is sufficient to create a duty to do so
              reasonably under Tennessee’s common law assumption of duty
              doctrine.

       9.     Whether the negligent inspection conduct complained of by
              Plaintiffs constitutes either misfeasance or nonfeasance under
              Tennessee law.

       10.    Whether a genuine issue of material fact exists as to Plaintiffs’ claim
              of negligent trespass.

       11.    Whether a genuine issue of material fact exists as to Plaintiffs’ claim
              of nuisance.

Wolf restates the issues as follows:

       1.     Whether the trial court correctly held that Wolf had no duty to
              inspect, remove, or otherwise make safe trees located outside of a
              contractual right of way, when (1) no statute imposes any such duty,
              (2) the relevant contract imposed no such duty, and (3) Tennessee
              common law imposes no such duty.

       2.     Whether the trial court correctly held that Wolf did not voluntarily
              assume a duty to inspect, remove, or otherwise make safe trees
              located outside of a contractual right of way where the relevant
              evidence and testimony showed that Wolf did not actually undertake
              those acts and the utility did not rely on Wolf to do so.

       3.     Whether the trial court correctly granted summary judgment in favor
              of Wolf concerning Plaintiffs’ trespass claim when that claim
              necessarily relied on Wolf’s alleged negligence, which Plaintiffs
              could not prove.

       4.     Whether the trial court correctly granted summary judgment in favor
              of Wolf concerning Plaintiffs’ nuisance claim when that claim

                                           -7-
             necessarily relied on Wolf’s alleged negligence, which Plaintiffs
             could not prove.

                                III. Standard of Review

       The grant or denial of a motion for summary judgment is a matter of law;
therefore, our standard of review is de novo with no presumption of correctness. See Rye
v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 250 (Tenn. 2015); Dick
Broad. Co. of Tenn. v. Oak Ridge FM, Inc., 395 S.W.3d 653, 671 (Tenn. 2013) (citing
Kinsler v. Berkline, LLC, 320 S.W.3d 796, 799 (Tenn. 2010)). As such, this Court must
“make a fresh determination of whether the requirements of Rule 56 of the Tennessee
Rules of Civil Procedure have been satisfied.” Rye, 477 S.W.3d at 250. “Statutory
construction is a question of law that is reviewable on a de novo basis without any
presumption of correctness.” In re Estate of Tanner, 295 S.W.3d 610, 613 (Tenn. 2009).

       As our Supreme Court has explained respecting the requirements for a movant to
prevail on a motion for summary judgment pursuant to Tennessee Rule of Civil
Procedure 56:

      [W]hen the moving party does not bear the burden of proof at trial, the
      moving party may satisfy its burden of production either (1) by
      affirmatively negating an essential element of the nonmoving party’s claim
      or (2) by demonstrating that the nonmoving party’s evidence at the
      summary judgment stage is insufficient to establish the nonmoving party’s
      claim or defense. We reiterate that a moving party seeking summary
      judgment by attacking the nonmoving party’s evidence must do more than
      make a conclusory assertion that summary judgment is appropriate on this
      basis. Rather, Tennessee Rule 56.03 requires the moving party to support
      its motion with “a separate concise statement of material facts as to which
      the moving party contends there is no genuine issue for trial.” Tenn. R.
      Civ. P. 56.03. “Each fact is to be set forth in a separate, numbered
      paragraph and supported by a specific citation to the record.” Id. When
      such a motion is made, any party opposing summary judgment must file a
      response to each fact set forth by the movant in the manner provided in
      Tennessee Rule 56.03. “[W]hen a motion for summary judgment is made
      [and] . . . supported as provided in [Tennessee Rule 56],” to survive
      summary judgment, the nonmoving party “may not rest upon the mere
      allegations or denials of [its] pleading,” but must respond, and by affidavits
      or one of the other means provided in Tennessee Rule 56, “set forth specific
      facts” at the summary judgment stage “showing that there is a genuine issue
      for trial.” Tenn. R. Civ. P. 56.06. The nonmoving party “must do more
      than simply show that there is some metaphysical doubt as to the material
      facts.” Matsushita Elec. Indus. Co., 475 U.S. [574,] 586, 106 S. Ct. 1348,
                                            -8-
      [89 L.Ed.2d 538 (1986)]. The nonmoving party must demonstrate the
      existence of specific facts in the record which could lead a rational trier of
      fact to find in favor of the nonmoving party. If a summary judgment
      motion is filed before adequate time for discovery has been provided, the
      nonmoving party may seek a continuance to engage in additional discovery
      as provided in Tennessee Rule 56.07. However, after adequate time for
      discovery has been provided, summary judgment should be granted if the
      nonmoving party’s evidence at the summary judgment stage is insufficient
      to establish the existence of a genuine issue of material fact for trial. Tenn.
      R. Civ. P. 56.04, 56.06. The focus is on the evidence the nonmoving party
      comes forward with at the summary judgment stage, not on hypothetical
      evidence that theoretically could be adduced, despite the passage of
      discovery deadlines, at a future trial.

Rye, 477 S.W.3d at 264-65. “Whether the nonmoving party is a plaintiff or a
defendant—and whether or not the nonmoving party bears the burden of proof at trial on
the challenged claim or defense—at the summary judgment stage, ‘[t]he nonmoving party
must demonstrate the existence of specific facts in the record which could lead a rational
trier of fact to find in favor of the nonmoving party.’” TWB Architects, Inc. v. The
Braxton, LLC, 578 S.W.3d 879, 889 (Tenn. 2019) (quoting Rye, 477 S.W.3d at 265).
Pursuant to Tennessee Rule of Civil Procedure 56.04, the trial court must “state the legal
grounds upon which the court denies or grants the motion” for summary judgment, and
our Supreme Court has instructed that the trial court must state these grounds “before it
invites or requests the prevailing party to draft a proposed order.” See Smith v. UHS of
Lakeside, Inc., 439 S.W.3d 303, 316 (Tenn. 2014).

             IV. Propriety of Grant of Summary Judgment in favor of Wolf
                           Concerning Claims of Negligence

       The overarching issue presented by Plaintiffs questions whether the trial court
properly granted summary judgment in Wolf’s favor with respect to Plaintiffs’ assertion
that Wolf was negligent. In answer to this query, the trial court determined that Wolf
could not be held liable for negligence because Wolf owed no duty to inspect or remove
the tree at issue. Regarding a claim of negligence generally, our Supreme Court has
elucidated that such a claim requires proof of the following elements:

      (1) a duty of care owed by the defendant to the plaintiff; (2) conduct by the
      defendant falling below the standard of care amounting to a breach of that
      duty; (3) an injury or loss; (4) cause in fact; and (5) proximate or legal
      cause.

West v. E. Tenn. Pioneer Oil Co., 172 S.W.3d 545, 550 (Tenn. 2005). The High Court
went on to explain:
                                        -9-
        [T]he concept of duty has become an essential element in all negligence
        claims. The duty owed to the plaintiffs by the defendant is in all cases that
        of reasonable care under all of the circumstances. Whether the defendant
        owed the plaintiffs a duty of care is a question of law to be determined by
        the court.

Id. (internal citations omitted).

       Plaintiffs argue that a duty existed by virtue of Wolf’s contract with SCES,
common law, public policy, statute, and/or various regulations. We will address each of
Plaintiffs’ arguments in turn.3

                                   A. Wolf’s Contractual Duties

        Plaintiffs postulate that Wolf owed a duty to inspect for, prune, and/or remove
trees that posed a hazard to electrical lines and conductors by reason of its contract with
SCES. Our review necessarily focuses on the relevant contractual language. Wolf’s
contract with SCES (“the Contract”), dated December 22, 2014, provided in pertinent
part:

        This contract is for tree trimming and other vegetation management for the
        SCES distribution circuit WV 103-224 containing approximately 43.11
        miles of distribution power line. SCES agrees to contract [Wolf] . . . to
        perform tree and other vegetation trimming within proximity of SCES
        power lines and other equipment per provided specifications, requirements
        and mandates. SCES also agrees to contract [Wolf] for other utility
        forestry services as deemed necessary by SCES as specified in submitted
        contractor bid (UNIT PRICING BIDSHEET; TIME AND MATERIALS
        BIDSHEET) of said circuit.

        ***

        [Wolf] shall faithfully uphold and observe all of the qualifications,
        requirements, stipulations and mandates contained within Sevier County

3
 Although Plaintiffs attempt to argue in their reply brief that questions of fact exist concerning whether
Wolf acted reasonably, we cannot consider such arguments inasmuch as the arguments were advanced for
the first time in a reply brief. See Denver Area Meat Cutters & Emprs. Pension Plan v. Clayton, 209
S.W.3d 584, 594 (Tenn. Ct. App. 2006) (“An appellant cannot abandon an argument advanced in his brief
and advance a new argument to support an issue in the reply brief.”); see generally Shaw v. Gross, No.
W2017-00441-COA-R3-CV, 2018 WL 801536, at *4, n.5 (Tenn. Ct. App. Feb. 9, 2018).


                                                 - 10 -
      Electric System Right-of-Way Vegetation Management Requirements &
      Standards.

      ***

      [Wolf] hereby assumes entire responsibility and liability in and for any and
      all damages or injury of any kind or nature whatsoever to all persons,
      whether its employees or otherwise, and to all property, growing out of or
      resulting from the execution of the work provided for in this Contract or
      occurring in connection therewith. [Wolf] agrees to defend, indemnify and
      save harmless SCES and/or the City of Sevierville . . . from and against any
      and all losses and expenses, including court costs and attorney’s fees,
      damages or injury growing out of or resulting from or occurring in
      connection with the execution of the work herein provided for; provided,
      however, that [Wolf] will not be held liable for loss of life or injury or
      damage to person or property due to the sole negligence of SCES, its
      agents, officers, servants or employees. This provision shall survive the
      termination or expiration of this Contract.

      The document referenced in the Contract, “Sevier County Electric System Right-
of-Way Vegetation Management Requirements & Standards” (“SCES Manual”),
provides in relevant part:

      1.1   Objectives

      [SCES’s] Vegetation Management (VM) program actively manages
      vegetation contained within rights-of-way that may come in contact with
      high voltage power lines and/or other infrastructure equipment to:

            A.     Ensure safety to people, pets and property;
            B.     Ensure reliable electricity to customers;
            C.     Maintain accessible power line rights-of-way;
            D.     Provide and/or enhance habitat for desirable vegetation and
                   wildlife species.

      1.2   Purpose

      The purpose of these specifications is to provide direction for the proper
      pruning and management of trees, shrubs, vines and other vegetation which
      are in contact with, or have the potential to come in contact with power
      lines as located within rights-of-way, easements or pruning zones. All
      pruning of trees, shrubs, vines and other vegetation shall be in accordance
      with Tree Line USA requirements as described in:
                                         - 11 -
      A.   “Pruning Trees Near Electrical Utility Lines: A Field Guide
           for Qualified Line-Clearance Workers” by Dr. Alex Shigo;
      B.   “Best Management Practices – Utility Pruning of Trees” by
           The International Society of Arboriculture;
      C.   ANSI A300 guidelines.

***

2.2   Clearance Minimums: Transmission Lines, Distribution Lines,
      Secondaries, Street Lights and Service Drops

      A.   Transmission Lines: All pruning within transmission line
           rights-of-way will require close coordination between
           CONTRACTOR and SCES.                Pruning of trees near
           transmission conductors may require the line to be de-
           energized.        This will be coordinated between
           CONTRACTOR’s           Supervisor    and    SCES       Project
           Representative. Clearance of transmission lines is both
           weather and load dependent and may not be available upon
           request. Clearances should be requested a minimum of forty-
           eight (48) hours in advance of work. All overhanging limbs
           shall be removed. All brush and trees less than seven (7)
           inches in diameter, excluding landscape-quality and
           ornamental trees located in maintained property owner’s
           yards, shall be removed from the right-of-way and all brush
           chipped. All trees seven (7) inches and larger in diameter
           located in the right-of-way shall be removed only at the
           direction of SCES or SCES Project Representative and at the
           bid-submitted unit pricing. All side-pruning of trees shall be
           a minimum of twenty-five (25) feet from the energized
           conductor.      See Section II: Minimum Clearances-
           Transmission Lines (69kV) in Appendix.

           The transmission right-of-way shall be mechanically cleared
           (i.e. mowed) utilizing a bush-hog and/or a fecon to a
           minimum of twenty-five (25) feet from the centerline of the
           line or a total of fifty (50) feet unless otherwise noted on the
           map or drawing; or so directed by SCES or SCES Project
           Representative.

           ***

                                 - 12 -
            Distribution Lines: All distribution line rights-of-way shall
            be cleared to a minimum of ten (10) feet from all energized
            conductors (including poles). Single-, two- and three-phase
            distribution lines are not permitted through trees. All over-
            hanging limbs shall be removed. Leaving over-hanging limbs
            will only be considered in certain safe conditions, but in no
            case will a clearance of less than ten (10) feet be allowed. All
            diseased, weak and dead limbs above all conductors shall be
            removed. The final decision regarding leaving over-hanging
            limbs will rest solely with SCES or SCES Project
            Representative. See Section I. Minimum Clearances-Primary
            Power Lines in Appendix.

            ***

      B.    Secondary Conductors: Secondary conductors shall be
            pruned a minimum of ten (10) feet. The definition of a
            “Secondary Conductor” for tree pruning is as follows: open
            three wire or triplex conductors that carry current from the
            secondary side of a distribution transformer to a lift pole or
            poles serving more than one customer. Secondary conductors
            shall be pruned from the connection at the transformer to the
            last lift pole.

      ***

      D.    Service Drops: The definition of “Service Drop” is as
            follows: secondary conductors, which carry current from the
            secondary side of a distribution transformer to a single
            customer connection or from the last lift pole serving more
            than one customer. CONTRACTOR does not prune Service
            drops.

2.3   Tree Pruning

      The following SCES Vegetation Management practices are in
      accordance with Tree Line USA requirements as described in “Best
      Management Practices-Utility Pruning of Trees” and/or “Pruning
      Trees Near Electric Utility Lines: A Field Guide for Qualified Line-
      Clearance Workers” by Alex Shigo and ANSI A300 tree pruning
      standards. CONTRACTOR shall provide Dr. Shigo’s field guides to
      each crew who performs line clearance pruning. This guide will be

                                  - 13 -
      available at each work site as a quick reference. Specifically, the
      following practices shall be followed:

      ***

      D.    All dead branches overhanging primary lines at any height
            shall be removed.

      ***

      K.    Special effort shall be made to eliminate all tree parts and
            growth points beneath the power lines, and all weak, diseased
            and dead limbs above the power lines, which may fall or blow
            into them.

      ***

2.4   Tree, Brush and Vine Removal

      A.    All trees less than seven (7) inches in diameter that will
            require pruning in future years shall be removed from the
            right-of-way, with the exception of low-growing trees (i.e.
            dogwoods, redbuds or ornamental trees) and landscape
            quality trees. . . .

      B.    If CONTRACTOR is instructed by the property owner that he
            wishes to have any trees seven (7) inches and larger in
            diameter removed, CONTRACTOR shall inform SCES or
            SCES Project Representative of the request immediately.
            CONTRACTOR shall not remove trees seven (7) inches and
            larger in diameter until approval is received from SCES or
            SCES Project Representative. . . .

      ***

      D.    All hazardous trees (tall, dead, dying or leaning over primary
            power lines) located outside of the right-of-way and/or
            pruning zone shall be removed at the sole discretion of SCES
            or SCES Project Representative. . . .

      ***

3.8   Evaluations and Completion
                                - 14 -
                A.      SCES or SCES’s Project Representative will evaluate
                        CONTRACTOR performance for each circuit at the
                        conclusion of the work based on components such as pruning
                        techniques, worksite cleanliness, quantity of work, quality of
                        work, customer relations, responsiveness to problems and
                        their resolution and effectiveness in completing work without
                        rework. CONTRACTOR shall be provided with a copy of
                        the evaluation report upon written request. CONTRACTOR
                        performance evaluations shall be utilized concerning future
                        vegetation management CONTRACTOR bids.

       In their complaints, Plaintiffs asserted that the tree at issue made contact with an
“energized service drop conductor.” As Wolf points out, the Contract expressly provided
that Wolf was not to prune service drops. However, Wolf concedes that there were high-
voltage distribution lines that provided power to the service drops. As such, according to
the Contract, Wolf was to clear the area “to a minimum of ten (10) feet from all energized
conductors (including poles). . . . All over-hanging limbs shall be removed.”4 Although
Plaintiffs do not discuss the specific width of the right of way in their brief and some
dispute exists concerning the exact location of the Northern Red Oak tree that Plaintiffs
have identified as a potential cause of the Cobbly Nob Fire, the parties agree that the
trunk of such tree was located several feet outside the applicable right of way as specified
in the Contract.

       The primary question in this matter is whether Wolf maintained a duty, pursuant to
the Contract, to inspect, remove, or recommend for removal any trees located outside the
contractual right of way. In their appellate brief, Plaintiffs rely on the Contract’s
language stating that all pruning of vegetation by Wolf “shall be in accordance with Tree
Line USA requirements” as described in:

        A.      “Pruning Trees Near Electrical Utility Lines: A Field Guide for
                Qualified Line-Clearance Workers” by Dr. Alex Shigo;
        B.      “Best Management Practices – Utility Pruning of Trees” by The
                International Society of Arboriculture;
        C.      ANSI A300 guidelines.

Plaintiffs advance the argument that these “requirements,” specifically the ANSI A300
guidelines and the “Best Management Practices” published by the International Society

4
  We note that the trial court stated in its order granting summary judgment that the SCES Manual
requires “transmission lines rights-of-way to be cleared to a minimum of 25 feet from the centerline of the
transmission line”; however, the trial court correctly found that the tree at issue was located outside the
right of way as established by the parties’ experts’ affidavits.
                                                  - 15 -
of Arboriculture, obligated Wolf to inspect trees outside the right of way that had the
potential to affect the utility lines. Plaintiffs specifically assert that the above-referenced
guidelines required Wolf to perform a visual inspection of any trees outside the right of
way that could possibly fall on or strike the transmission lines in order to check for
obvious defects and that Wolf should have reported the location of such trees to SCES so
that SCES could make a decision about their removal. Plaintiffs cite various portions of
the ANSI A300 guidelines, specifically Parts 7 and 9, as supportive of their arguments.

      By way of example, Plaintiffs particularly cite Part 7, section 75.2, which
provides:

        Trees and tree branches with the potential to affect utility facilities should
        be monitored for risk, and pruned or removed as appropriate (refer to ANSI
        A300 Part 9 – Tree Risk Assessment). Monitoring intervals, action
        thresholds and methods for mitigation shall be determined by the type of
        facility, regulatory requirements, and available resources.

ANSI A300, Part 9, concerns tree risk assessment and discusses the various levels of
assessment that should be performed, how any risks detected should be analyzed, and
how those risks should be reported. Section 93.6.4.1 clearly states: “It shall be the
responsibility of the owner, the owner’s agent, or the controlling authority to schedule
repeat or advanced assessments, determine actions, and implement follow-up
recommendations, monitoring, and/or mitigation.” However, Plaintiffs contend that Part
9 generally supports their position that Wolf had a duty to inspect for hazardous trees.5

      The core of the issue presented here is one of contract interpretation. As our
Supreme Court has instructed:

        We review issues of contractual interpretation de novo. We are guided by
        well-settled principles and general rules of construction. “A cardinal rule
        of contractual interpretation is to ascertain and give effect to the intent of
        the parties.” Allmand [v. Pavletic], 292 S.W.3d [618,] 630 [(Tenn. 2009)]
        (citing Allstate Ins. Co. v. Watson, 195 S.W.3d 609, 611 (Tenn. 2006)). We
        initially determine the parties’ intent by examining the plain and ordinary
        meaning of the written words that are “contained within the four corners of
        the contract.” 84 Lumber Co. v. Smith, 356 S.W.3d 380, 383 (Tenn. 2011)
        (citing Kiser v. Wolfe, 353 S.W.3d 741, 747 (Tenn. 2011)). The literal
5
  Other portions of the ANSI A300 guidelines simply address proper tree pruning techniques, such as how
and where tree limbs should be cut in order to “prevent the loss of [utility] service, comply with mandated
clearance laws, prevent damage to equipment, maintain access, and uphold the intended usage of the
facility/utility space while adhering to accepted tree care performance standards.” Similarly, Dr. Shigo’s
“Field Guide” contains detailed drawings and instructions for the proper pruning of trees.

                                                  - 16 -
       meaning of the contract language controls if the language is clear and
       unambiguous. Allmand, 292 S.W.3d at 630. However, if the terms are
       ambiguous in that they are “susceptible to more than one reasonable
       interpretation,” Watson, 195 S.W.3d at 611, we must apply other
       established rules of construction to aid in determining the contracting
       parties’ intent. The meaning of the contract becomes a question of fact
       only if an ambiguity remains after we have applied the appropriate rules of
       construction.

Dick Broad., 395 S.W.3d at 659 (other internal citations omitted). Of course, when “an
executed agreement refers to other documents and makes the conditions of the other
documents part of the executed agreement, they will be interpreted together as the
agreement of the parties.” Burns v. Temperature Control Co., 371 S.W.2d 804, 806
(Tenn. Ct. App. 1962).

       The instant Contract provided in pertinent part that Wolf was “to perform tree and
other vegetation trimming within proximity of SCES power lines and other equipment
per provided specifications, requirements and mandates” and to provide “other utility
forestry services as deemed necessary by SCES[.]” Attendant thereto, Wolf agreed to
“faithfully uphold and observe all of the qualifications, requirements, stipulations and
mandates contained within” the SCES Manual.

        Interpreting the Contract and the SCES Manual together, see Burns, 371 S.W.2d at
806, and determining the parties’ intent by examining the plain and ordinary meaning of
the written words utilized therein, see Dick Broad., 395 S.W.3d at 659, it is clear that the
SCES Manual established the parameters and scope of the tree and vegetation trimming
and other forestry services that Wolf was to provide. The SCES Manual provided that
SCES’s vegetation management program was designed to “actively manage[] vegetation
contained within rights-of-way that may come in contact with high voltage power lines
and/or other infrastructure equipment” (emphasis added). According to the SCES
Manual, although Wolf had no duty to prune trees located near service drops, Wolf was
to clear a minimum of ten feet on either side of the distribution lines and would remove
all trees within such right of way that were less than seven inches in diameter. The SCES
Manual further provided that trees seven inches in diameter and larger would be removed
at the property owner’s request and with SCES approval. Significantly, the SCES
Manual provided that “hazardous trees,” defined as “tall, dead, dying or leaning over
primary power lines,” which were located outside the right of way “shall be removed at
the sole discretion of SCES or SCES Project Representative.”

       Upon our thorough review, we note that neither the Contract nor the SCES Manual
articulates any requirement that Wolf inspect trees outside the right of way to determine
whether they are hazardous or should be removed. Indeed, these documents do not
impose a duty upon Wolf to remove or seek approval to remove such trees, either.
                                          - 17 -
Instead, any question concerning removal of trees located outside the right of way, like
the tree at issue here, is addressed to SCES’s sole discretion.

       We note that Plaintiffs do not exclusively focus on the language contained within
the four corners of the Contract or the SCES Manual as creating a duty that Wolf would
inspect trees outside the right of way and recommend their removal; rather, Plaintiffs also
rely on provisions contained within the additional documents referred to in the SCES
Manual as “requirements” for proper tree “pruning” and argue that these additional
documents imposed a duty upon Wolf that the Contract and SCES Manual may not have.
The provision in the SCES Manual upon which Plaintiffs rely, however, states that its
purpose is to “provide direction for the proper pruning and management of trees, shrubs,
vines and other vegetation which are in contact with, or have the potential to come in
contact with power lines as located within rights-of-way, easements or pruning zones”
and that “pruning of trees, shrubs, vines and other vegetation shall be in accordance with
Tree Line USA requirements as described in” the ANSI A300 guidelines and the
accompanying “Best Management Practices” published by the International Society of
Arboriculture, as well as Dr. Shigo’s “Field Guide” (emphasis added).

       As our Supreme Court has elucidated:

              We first recognize the foundational principles in all of Tennessee
       contract law. The common thread in all Tennessee contract cases—the
       cardinal rule upon which all other rules hinge—is that courts must interpret
       contracts so as to ascertain and give effect to the intent of the contracting
       parties consistent with legal principles.

              Also foundational to our jurisprudence is the principle that the rules
       used for contract interpretation “have for their sole object ‘to do justice
       between the parties, by enforcing a performance of their agreement
       according to the sense in which they mutually understood it at the time it
       was made.’” McNairy v. Thompson, 33 Tenn. 141, 149 (1853) (quoting
       Chitty on Con. 73).

Individual Healthcare Specialists, Inc. v. BlueCross BlueShield of Tenn., Inc., 566
S.W.3d 671, 688 (Tenn. 2019) (other internal citations omitted). To that end, “the object
to be attained in construing a contract is to ascertain the meaning and intent of the parties
as expressed in the language used and to give effect to such intent if it does not conflict
with any rule of law, good morals, or public policy.” Planters Gin Co. v. Fed. Compress
& Warehouse Co., Inc., 78 S.W.3d 885, 890 (Tenn. 2002) (quoting 17 Am.Jur.2d,
Contracts, § 245).



                                           - 18 -
        Upon careful review, we determine the language of the Contract and the
incorporated SCES Manual to be clear and unambiguous.6 Wolf’s contractual duty was
to clear a minimum of ten feet on either side of the distribution lines and remove all trees
within such right of way measuring less than seven inches in diameter; Wolf had no duty
to prune trees located near service drops. Decisions regarding removal of trees seven
inches in diameter or larger or trees located outside the ten foot right of way were left to
the sole discretion of SCES. No contractual duty of inspection was imposed upon Wolf
for trees located outside the ten foot right of way.

       According to the Contract and the SCES Manual, as concerning the proper
methods for “pruning” of trees and other vegetation, the guidelines presented in the
additional listed publications were to be followed. However, inasmuch as the Contract
and SCES Manual placed no duty upon Wolf to inspect trees outside the right of way,
much less to remove them unless directed to do so by SCES, such a duty could not be
added by reference to additional guidelines concerning only proper “pruning” methods.
By referring to these additional guidelines in terms of proper pruning only, SCES clearly
limited application of those documents to pruning methods rather than to all subjects
covered therein.

       In short, the plain and ordinary meaning of the clear and unambiguous written
words “contained within the four corners of the contract,” see 84 Lumber Co. v. Smith,
356 S.W.3d 380, 383 (Tenn. 2011), provided that the additional guidelines referenced
were to be applied to methods of pruning only. These additional documents did not add
to or vary the terms of the contractual duties to which Wolf had agreed. Therefore,
because the language of the Contract imposed no duty upon Wolf to inspect for
hazardous trees located outside the right of way, the trial court properly granted summary
judgment to Wolf on that basis.

                                         B. Statutory Duty

      Plaintiffs additionally posit that Wolf has a statutory duty relative to its vegetation
management work because Tennessee has adopted the NESC as applicable to
maintenance and operation of Tennessee electrical lines, see Tenn. Code Ann. § 68-101-
104, and the NESC provides that hazardous trees posing a danger to utility facilities
should be pruned or removed. Tennessee Code Annotated § 68-101-104 (2013), found
within “Miscellaneous Safety and Environmental Regulations” in Title 68 of the
Tennessee Code, provides in relevant part:



6
 Because the Contract and incorporated SCES Manual contain no ambiguity, we need not resort to the
use of parol evidence for interpretation, as Plaintiffs urge. See, e.g., Allstate Ins. Co. v. Watson, 195
S.W.3d 609, 612 (Tenn. 2006).
                                                 - 19 -
       (a)    The American National Standard Electrical Safety Code, edition
              dated August 1, 2011, prepared and published by the Institute of
              Electrical and Electronics Engineers, Inc., 345 East 47th Street, New
              York, New York, 10017, is adopted by the general assembly for
              application for all processes within the state of Tennessee as the
              official electrical safety code, to provide a standard for safeguarding
              of persons from hazards arising from the installation, operation, or
              maintenance of:

              (1)    Conductors and equipment in electric-supply stations; and

              (2)    Overhead       and    underground     electric-supply    and
                     communication lines, and work rules for the construction,
                     maintenance, and operation of electric-supply and
                     communication lines and equipment, and the provisions of
                     such National Electrical Safety Code are adopted herein by
                     reference and shall not be copied in the codified sections or
                     provisions of the Tennessee Code.

In support of their argument that the NESC imposes a statutory duty upon Wolf,
Plaintiffs rely particularly on Section 218 of the NESC, which states: “Vegetation that
may damage ungrounded supply conductors should be pruned or removed. Vegetation
management should be performed as experience has shown to be necessary.”
Notwithstanding, as Wolf points out, a note to Section 218 provides that “right-of-way
limitations” should be considered as one of the “[f]actors . . . in determining the extent of
vegetation management required.” Another such factor is the “vegetation’s location in
relation to the conductors.” As a second note to Section 218 provides: “It is not practical
to prevent all tree-conductor contacts on overhead lines.”

        The trial court determined that the above-referenced NESC provision “does not
specifically bind contractors.” We agree. Our consideration of the NESC provisions
contained in the appellate record leads to the conclusion that it is designed to serve as a
“standard (or basis of the standard) of safe practice for public and private utilities in the
United States,” as stated in its introduction (emphasis added). Accordingly, any duty to
prune or remove vegetation that could impact electrical supply lines would lie first and
foremost with SCES. However, as Plaintiffs note, some authority exists supporting the
position that utilities can delegate certain duties respecting the “maintenance” of utility
systems to independent contractors. See, e.g., Dempsey v. Correct Mfg. Corp., 755
S.W.2d 798, 806 (Tenn. Ct. App. 1988) (explaining that “maintenance or alteration of . . .
objects in proximity to the system which are not directly involved in the carrying of
electrical energy is a matter which may be committed to independent contractors” while
also explaining generally that “tree-cutting” is not included in “maintaining” utilities as
used in the NESC and other regulations). As such, whether or not the NESC was
                                            - 20 -
intended to apply to contractors employed by utilities, it appears that utilities can delegate
certain duties thereunder to independent contractors under appropriate circumstances.
See id.

        Assuming, arguendo, that SCES could properly delegate its duty, pursuant to the
NESC, to Wolf for pruning or removal of vegetation that might damage ungrounded
supply conductors, any question relative to the parameters and scope of the duty
delegated to Wolf would be controlled by the parties’ Contract. See, e.g., Frazee v. Med
Ctr. Inns of Am., Inc., No. 01A01-9301-CV-00034, 1993 WL 312674, at *4 (Tenn. Ct.
App. Aug. 18, 1993) (explaining that when a party delegates a duty to another, the
respective duties of each are delineated by their contractual agreement). We reiterate that
the Contract only required Wolf to remove trees located within the right of way and
measuring less than seven inches in diameter without SCES’s authorization and/or
direction. The tree at issue here was undisputedly located outside the right of way.
Therefore, SCES maintained sole discretion as to its removal. Ergo, Plaintiffs’ assertion
that Wolf owed a statutory duty to remove the tree at issue pursuant to the NESC must
fail for similar reasons that were fatal to Plaintiffs’ position that Wolf owed a duty
pursuant to the parties’ contract. We accordingly conclude that Wolf owed no statutory
duty to remove the tree at issue based on Tennessee Code Annotated § 68-101-104 or the
NESC, and we affirm the trial court’s grant of summary judgment as to this issue.7

                              C. Assumption of Common Law Duty

       Plaintiffs contend that because Wolf, on occasion, performed visual inspections of
trees existing both inside and outside the right of way while it performed vegetation
pruning and removal under the Contract, Wolf voluntarily assumed a duty to perform
such inspections outside the right of way defined in the Contract to identify hazardous
trees for pruning or removal. Plaintiffs rely on the common law statement of a general
principle found in Biscan v. Brown, 160 S.W.3d 462, 482-83 (Tenn. 2005), that: “One
who assumes to act, even though gratuitously, may thereby become subject to the duty of
acting carefully” (quoting Stewart v. State, 33 S.W.3d 785, 793 (Tenn. 2000)). This
principle applies in situations where “a party has undertaken to provide services to
another” and where a third party “suffer[s] physical harm from the negligent performance
of the undertaking.” See Grogan v. Uggla, 535 S.W.3d 864, 873 (Tenn. 2017).

       In further defining this principle, Tennessee courts have often cited with approval
Section 324A of the Restatement (Second) of Torts, which provides:

7
  Plaintiffs also argue that the affidavit of their vegetation management expert, Michael Neal, opining that
“[Wolf’s] failure to adequately prune or remove the subject tree suffering from obvious structural defects
was a violation of the NESC statutory standard of care” was sufficient to establish a statutory duty. We
note, however, this Court’s previous instruction that “content meaning and application of statutes and
regulations are not a matter of fact to be proven by the affidavit of an expert witness, but are a matter of
law.” Dempsey, 755 S.W.2d at 806.
                                                  - 21 -
      One who undertakes, gratuitously or for consideration, to render services to
      another which he should recognize as necessary for the protection of a third
      person or his things, is subject to liability to the third person for physical
      harm resulting from his failure to exercise reasonable care to protect his
      undertaking, if

      (a)    his failure to exercise reasonable care increases the risk of such
             harm, or

      (b)    he has undertaken to perform a duty owed by the other to the third
             person, or

      (c)    the harm is suffered because of reliance of the other or the third
             person upon the undertaking.

See Grogan, 535 S.W.3d at 874. The question of whether a party has assumed such a
duty is a question of law. See id.; see also Biscan, 160 S.W.3d at 483.

        Plaintiffs contend that Wolf should be deemed to have assumed a common law
duty to inspect for hazardous trees located beyond the right of way specified in the
Contract because each of the party witnesses who testified via deposition in this matter
affirmed that Wolf performed hazardous tree inspections outside the right of way.
Respectfully, our review of the deposition testimony presented demonstrates that
Plaintiffs’ argument is unpersuasive. For example, Jeff Hedrick, the corporate
representative for SCES, testified that trees were “typically” marked for removal by
SCES inspectors. Mr. Hedrick clarified that although the VM contractor could “point a
tree out,” the SCES inspector “will have the discretion whether to cut that tree or not.”
During this questioning, Mr. Hedrick made no distinction concerning whether he was
referring to trees located inside or outside the right of way.

        Nathan Dunn, a vegetation inspector for SCES who worked on the Jones Cove
circuit, testified that although Wolf employees at times asked him to look at a particular
tree or conferred with him about a tree, it was ultimately SCES’s responsibility to
identify trees for removal. Steven Springer, the supervisor of vegetation management for
SCES, testified that SCES employees were tasked with identifying hazardous trees and
had the final say on whether trees seven inches in diameter or larger were removed. Mr.
Springer added that although VM contractors were not required to notify SCES regarding
trees that needed to be removed outside the right of way, they did so at times. However,
Mr. Springer clarified that removal of trees outside the right of way was SCES’s “call.”

        Jared Underwood, a utility forester for SCES assigned to the Wears Valley circuit,
testified that he was present on that circuit daily while Wolf employees were working.
                                           - 22 -
He also testified that he had inspected the circuit before Wolf began work. Mr.
Underwood expressly stated that it was his responsibility to identify trees for removal and
that he would “go ahead” of Wolf employees to mark trees that needed to be removed.
Mr. Underwood also related that although Wolf’s employees sometimes pointed out a
tree or requested that he look at a tree, the responsibility to identify trees for removal was
SCES’s. Mr. Underwood made no distinction in this testimony concerning whether he
was referring to trees located inside or outside the right of way.

       Daniel Allen, a former employee of Wolf who served as a supervisor for the
Wears Valley and Jones Cove circuits during the relevant time frame, testified that while
he sometimes pointed out trees to the SCES inspector that he felt needed to be removed
within the right of way, he would only mention a tree outside the right of way if it was
“noticeable.” David Jackson, the operations manager for Wolf during the applicable time
frame, testified that he inspected the circuit before Wolf bid on the job and helped
calculate the cost of the work for bidding purposes. Notably, Mr. Jackson did not state
that he had inspected any trees located outside the right of way or that he had marked any
such trees for potential removal.

       In considering the above-referenced testimony in light of Plaintiffs’ claim of
voluntary assumption of a common law duty, we find the Supreme Court’s opinion in
Grogan to be instructive. See 535 S.W.3d at 873-876. In Grogan, the High Court was
asked to determine whether a residential home inspector, who had performed an
inspection of a home for a potential home buyer, could subsequently be held liable for the
injuries of a third party who fell from the home’s deck because the deck railing, which
was alleged to be improperly built, collapsed. Id. at 866. The injured party filed suit
against the home inspector and claimed, inter alia, that the inspector had performed a
negligent home inspection. Id.

        The Grogan Court, in analyzing the negligence issue, considered whether Section
324A should apply and whether the inspector had undertaken a duty for the protection of
the injured third party. Id. at 874. In determining whether the inspector had actually
undertaken such a duty, the Court reviewed the inspector’s contract with the home owner
for a home inspection, deposition testimony, and the “relevant statutes and regulations.”
Id. at 874-75. Specifically, the plaintiff had alleged that the inspector failed to find that
the deck railing was non-compliant relative to the applicable building code, but the home
inspection contract stated that the inspection was “visual only and not a building code
inspection,” and the inspector testified that he was not a building codes inspector. Id. at
875. Furthermore, the contract stated that “[n]ot all conditions may be apparent” and that
the inspector was not liable for “patent or latent defects in materials, workmanship, or
other conditions.” Id. Based primarily on limitations stated in the inspection contract
and the inspector’s testimony, the Court determined that the inspector had not voluntarily
assumed any duty beyond that which he owed to his client pursuant to their agreement.
Id. at 876.
                                            - 23 -
        Similarly, here, the Contract and incorporated SCES Manual expressly provide
that SCES has sole discretion concerning the removal of trees located outside the right of
way, and no duty to inspect for hazardous trees outside the right of way is imposed upon
Wolf. The deposition testimony unequivocally established that trees located outside the
right of way were only removed with SCES’s express authorization. Moreover, although
there existed some testimony that Wolf employees occasionally pointed out trees that
they believed should be removed, the duty to inspect for such trees outside the right of
way belonged to SCES. Mr. Dunn, who worked daily on the Jones Cove circuit, testified
that although Wolf employees at times asked him to look at a particular tree or conferred
with him about a tree, it was ultimately SCES’s responsibility to identify trees for
removal. Likewise, Mr. Allen, who worked on the Jones Cove circuit on Wolf’s behalf,
testified that he only mentioned a tree for removal authorization outside the right of way
if it was “noticeable.” Based on the facts presented concerning Wolf’s agreement with
SCES and the respective deposition testimony, we conclude that the trial court correctly
determined that Wolf did not voluntarily assume a common law duty to inspect for
hazardous trees located outside the right of way.

          D. Imposition of Common Law Duty and Misfeasance/Nonfeasance

       Plaintiffs also rely on a “common law duty” with respect to their negligence claim
against Wolf. Tennessee common law recognizes that duty consists of a “legal obligation
to conform to a reasonable person standard of care in order to protect others against
unreasonable risks of harm.” Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 355
(Tenn. 2008). As our Supreme Court explained:

      As a general rule, persons have a duty to others to refrain from engaging in
      affirmative acts that a reasonable person “should recognize as involving an
      unreasonable risk of causing an invasion of an interest of another” or acts
      “which involve[] an unreasonable risk of harm to another.” Restatement
      (Second) of Torts §§ 284, 302, at 19, 82 (1965). Thus, if an individual
      “acts at all, [he or she] must exercise reasonable care to make his [or her]
      acts safe for others.” Restatement (Second) of Torts § 4 cmt. b, at 8. The
      core of negligence is the violation of this requirement by engaging in
      “behavior which should be recognized as involving unreasonable danger to
      others.” W. Page Keeton, Prosser and Keeton on the Law of Torts § 31, at
      169 (5th ed.1984) [hereinafter “Prosser and Keeton”].

             These rules do not, however, require that persons always act
      reasonably to secure the safety of others. Rather, they serve a more limited
      role as restraints upon a person’s actions that create unreasonable and
      foreseeable risks of harm to others. Expounding upon this point more than
      a century ago, Professor Francis H. Bohlen asserted that “[t]here is no
                                          - 24 -
       distinction more deeply rooted in the common law and more fundamental
       than that between misfeasance and non-feasance, between active
       misconduct working positive injury to others and passive inaction, a failure
       to take positive steps to benefit others, or to protect them from harm not
       created by any wrongful act of the defendant.”

Id. at 355-56 (quoting Francis H. Bohlen, The Moral Duty to Aid Others as a Basis of
Tort Liability, 56 U. PA. L. REV. 217, 219 (1908)).

       The Satterfield Court further elucidated:

              Professor Bohlen is not the only scholar to offer an eloquent and
       enlightening articulation of the distinction between misfeasance and
       nonfeasance. Dean Keeton and Dean Prosser explained the distinction as
       follows:

              In the determination of the existence of a duty, there runs
              through much of the law a distinction between action and
              inaction. . . . [T]here arose very early a difference, still
              deeply rooted in the law of negligence, between
              “misfeasance” and “nonfeasance”—that is to say, between
              active misconduct working positive injury to others and
              passive inaction or a failure to take steps to protect them from
              harm. The reason for the distinction may be said to lie in the
              fact that by ‘misfeasance’ the defendant has created a new
              risk of harm to the plaintiff, while by ‘nonfeasance’ he has at
              least made his situation no worse, and has merely failed to
              benefit him by interfering in his affairs.

       Prosser and Keeton § 56, at 373.

Id. at 356 (footnote omitted).

       Plaintiffs advance that Wolf’s alleged failure to properly inspect for or remove the
hazardous tree at issue constitutes misfeasance rather than nonfeasance. Plaintiffs
predicate their assertion of misfeasance in part on their position that Wolf owed a
heightened duty of care to the public pursuant to Tennessee common law “commensurate
with the extreme danger posed by the electrical power lines.”

       In support of their postulate, Plaintiffs rely on this Court’s opinions in Rogers v.
City of Chattanooga, 281 S.W.2d 504, 508 (Tenn. Ct. App. 1954) (“[T]he City was
required not only to install or erect the uninsulated high-tension wires, which carried
death for anyone who came in contact with them, at a safe height above the ground, but . .
                                           - 25 -
. was also under a duty to patrol and inspect said lines at frequent intervals to see that the
lines did not later become unsafe and dangerous by changing conditions, such as,
overhanging tree branches, erection of buildings, etc.”); Int’l Harvester Co. v. Sartain,
222 S.W.2d 854, 867 (Tenn. Ct. App. 1948) (“One who deals with an article which is
imminently dangerous owes a public duty to all to whom it may come and who may be
endangered thereby to exercise caution adequate to the peril involved[.]”); and Rollins v.
Elec. Power Bd. of Metro. Gov’t of Nashville & Davidson Cnty., No. M2003-00865-
COA-R3-CV, 2004 WL 1268431, at *6 (Tenn. Ct. App. June 8, 2004) (“It is the supplier
of electricity who is charged with the heightened duties for public safety[.]”). The
obvious distinction between the case at bar and Rogers, Sartain, and Rollins, however, is
that in those cases, the “heightened” duty being analyzed belonged to the owner or
operator of the electrical lines, not a private contractor hired to manage vegetation such
as Wolf. As such, the cases from this Court relied upon by Plaintiffs for imposition of a
heightened duty are unavailing.

       Plaintiffs also cite a decision from the California Court of Appeals, CHY Co. v.
Util. Tree Servs., Inc., No. C054697, 2008 WL 4838684, at *2 (Cal. Ct. App. Nov. 10,
2008), as authority for the contention that a VM contractor’s improper performance of
tree inspections constitutes misfeasance rather than nonfeasance. Plaintiffs’ reliance is
again misplaced for at least two reasons. First, the vegetation management contractor in
CHY had a contractual duty to inspect for hazardous trees, whereas Wolf did not. See id.
Second, although “cases from other jurisdictions are sometimes persuasive in this Court,
they do not operate as controlling authority.” Wofford v. M.J. Edwards & Sons Funeral
Home Inc., 490 S.W.3d 800, 817 n.12 (Tenn. Ct. App. 2015). We therefore determine
CHY to be unavailing as well.

        Plaintiffs also place special emphasis on the factors listed in Satterfield concerning
utilization of a balancing test for foreseeability and gravity of harm in determining a
defendant’s duty. We emphasize, however, that in instances where the defendant has
made the plaintiff’s situation no worse (nonfeasance), there is generally no duty to act.
See Satterfield, 266 S.W.3d at 356. Exceptions to this rule exist for certain special
relationships between the parties, none of which are applicable to the parties herein. Id.
at 359. The Satterfield balancing test and its applicability in situations concerning
misfeasance versus nonfeasance was succinctly explained by this Court in Koczera v.
Steele, 570 S.W.3d 242, 247-49 (Tenn. Ct. App. 2018):

              “As a general rule, persons have a duty to others to refrain from
       engaging in affirmative acts that a reasonable person ‘should recognize as
       involving an unreasonable risk of causing an invasion of an interest of
       another’ or acts ‘which involve[] an unreasonable risk of harm to another.’”
       Satterfield v. Breeding Insulation Co., 266 S.W.3d 347, 355 (Tenn. 2008)
       (quoting Restatement (Second) of Torts §§ 284, 302, at 19, 82 (1965)).

                                            - 26 -
Such affirmative acts are known as “misfeasance.” Giggers [v. Memphis
Hous. Auth.], 277 S.W.3d [359,] 364 [(Tenn. 2009)].

       Conversely, “nonfeasance” is “passive inaction or a failure to take
steps to protect [others] from harm.” Satterfield, 266 S.W.3d at 356
(quoting W. Page Keeton, Prosser and Keeton on the Law of Torts § 56
(5th ed. 1984)).

       As for nonfeasance, Tennessee’s courts generally have
       declined to impose a duty to act or to rescue. Bradshaw v.
       Daniel, 854 S.W.2d [865,] 870 [(Tenn. 1993)]; Newton v.
       Tinsley, 970 S.W.2d [490,] 492 [(Tenn. Ct. App. 1997)].
       Simply stated, persons do not ordinarily have a duty to act to
       protect others from dangers or risks except for those that they
       themselves have created. Biscan v. Brown, 160 S.W.3d 462,
       478-79 (Tenn. 2005); Nichols v. Atnip, 844 S.W.2d 655, 661
       (Tenn. Ct. App. 1992).

       Tennessee’s general rule with regard to nonfeasance is
       consistent with the Restatement’s position that “[t]he fact . . .
       the actor realizes or should realize that action on his part is
       necessary for another’s aid or protection does not of itself
       impose upon him a duty to take such action.” Restatement
       (Second) of Torts § 314, at 116. This general and long-
       standing principle of tort law [is] often termed either the “no
       duty to act rule” or the “no duty to rescue rule”. . . .

Id. at 357.

       However, in order to mitigate the harshness of the common law rule,
our courts have recognized certain exceptions where “the defendant has a
special relationship with either the individual who is the source of the
danger or the person who is at risk,” such as between a landlord and tenant.
Giggers, 277 S.W.3d at 364. Thus, under Tennessee law, “‘while an actor
is always bound to prevent his acts from creating an unreasonable risk to
others, he is under the affirmative duty to act to prevent another from
sustaining harm only when certain socially recognized relations exist which
constitute the basis for such legal duty.’” Turner v. Jordan, 957 S.W.2d
815, 818 (Tenn. 1997) (quoting Bradshaw, 854 S.W.2d at 871).

       In her deposition, Ms. Steele stated that a sheriff’s deputy arrived at
the office where she worked on September 29, 2008, and asked her if she
was the office manager, to which she responded “yes.” According to Ms.
                                   - 27 -
Steele, he handed her “papers for Dr. O’Connor,” but she did not know
what the papers were “until after [she] had them.” She could not remember
the officer explaining to her what the papers were, and the two did not
discuss whether or not she was authorized to accept process on Dr.
O’Connor’s behalf. After he left, she handed the documents to Dr. Pearson.

        The issue here is one of characterization. Plaintiffs argue that both
Ms. Steele and Dr. Pearson had a duty to inform the sheriff’s deputy who
delivered the documents for Dr. O’Connor that they were not authorized to
accept process on Dr. O’Connor’s behalf—or at least to inquire about the
nature of the delivered papers. Plaintiffs characterize this as a “duty to
disclose” or a “duty not to interfere.” Still, the crux of Plaintiffs’ argument
is that Defendants had a duty to take some action to correct the officer’s
error in serving process on one not authorized to accept it. There is,
however, no special relationship recognized at law between Defendants and
Plaintiffs that qualifies as an exception to the “no duty to act rule.”

       Plaintiffs make much out of the trial court’s “fail[ure] to apply the
balancing test outlined in Satterfield to determine whether or not
Defendants[] had a duty.” The Tennessee Supreme Court explained the
balancing test Plaintiffs refer to as follows:

       When the existence of a particular duty is not a given or when
       the rules of the established precedents are not readily
       applicable, courts will turn to public policy for guidance.
       Doing so necessarily favors imposing a duty of reasonable
       care where a defendant’s conduct poses an unreasonable and
       foreseeable risk of harm to persons or property. When
       conducting this analysis, the courts have considered, among
       other factors: (1) the foreseeable probability of the harm or
       injury occurring; (2) the possible magnitude of the potential
       harm or injury; (3) the importance or social value of the
       activity engaged in by the defendant; (4) the usefulness of the
       conduct to the defendant; (5) the feasibility of alternative
       conduct that is safer; (6) the relative costs and burdens
       associated with that safer conduct; (7) the relative usefulness
       of the safer conduct; and (8) the relative safety of alternative
       conduct.

Satterfield, 266 S.W.3d at 365 (citations and internal quotation marks
omitted). However, Plaintiffs erroneously characterize the alleged
negligence of Ms. Steele and Dr. Pearson as misfeasance rather than
nonfeasance. The balancing test above has generally been applied where a
                                 - 28 -
       defendant’s conduct poses an unreasonable and foreseeable risk of harm,
       not a defendant’s inaction. See Grogan v. Uggla, 535 S.W.3d 864, 871-72
       (Tenn. 2017) (declining to analyze the issue of duty under the “Satterfield
       duty factors” where a defendant inspect[or] failed to identify a source of
       harm during an inspection); see also, e.g., Burroughs v. Magee, 118 S.W.3d
       323, 329-35 (Tenn. 2003); Satterfield, 266 S.W.3d at 365-69.

See also Satterfield, 266 S.W.3d at 355 (explaining that rules with respect to
“unreasonable risk” serve as “restraints upon a person’s actions that create” such risk).

        Similarly, here, Plaintiffs erroneously characterize Wolf’s alleged failure to
inspect or remove hazardous trees as misfeasance; however, what Plaintiffs have alleged
is not “active misconduct working positive injury to others,” but rather “passive inaction”
on Wolf’s part or Wolf’s “failure to take steps to protect” Plaintiffs’ insureds from harm.
See Satterfield, 266 S.W.3d at 356. In essence, Plaintiffs have alleged nonfeasance, and
Wolf therefore maintained no common law duty to act. See id.

       Plaintiffs also argue that the ANSI A300 standards represented an “industry
custom or practice” imposing a duty upon Wolf to inspect for hazardous trees that could
impact the electrical lines. Plaintiffs urge that various witnesses testified via deposition
that compliance with these standards was mandated by the Contract. We reiterate that
although the ANSI A300 and other such standards were clearly applicable to pruning
methods pursuant to the language of the Contract, this fact does not warrant imposition of
an additional duty upon Wolf (to inspect for hazardous trees outside the right of way) for
which Wolf did not bargain in the Contract. Likewise, the fact that Plaintiffs’ expert, Mr.
Neal, opined that the ANSI standards or other regulations would apply to Wolf’s work as
a VM contractor does not necessarily mean that Wolf could be charged with a duty to
inspect trees located outside the right of way that Wolf had contractually agreed to
maintain. We again note that “content meaning and application of . . . regulations are not
a matter of fact to be proven by the affidavit of an expert witness, but are a matter of
law.” Dempsey, 755 S.W.2d at 806.

       We accordingly conclude that Wolf owed no duty to Plaintiffs or their insureds in
this matter by virtue of Wolf’s contract with SCES, Tennessee common law, public
policy, statute, or applicable regulations. We therefore affirm the trial court’s grant of
summary judgment in Wolf’s favor based on a lack of duty.

                                  V. Remaining Claims

        Plaintiffs assert that the trial court improperly granted summary judgment as to
their remaining claims of negligent trespass and nuisance. As to their claim of negligent
trespass by fire, such claim is premised upon their allegation that Wolf negligently caused

                                           - 29 -
the property of Plaintiffs’ insureds to be invaded by fire. In their brief, Plaintiffs cite
Section 165 of the Restatement (Second) of Torts, which states:

       One who recklessly or negligently, or as a result of an abnormally
       dangerous activity, enters land in the possession of another or causes a
       thing or third person so to enter is subject to liability to the possessor if, but
       only if, his presence or the presence of the thing or the third person upon
       the land causes harm to the land, to the possessor, or to a thing or a third
       person in whose security the possessor has a legally protected interest.

(Emphasis added.)

       As the trial court properly reasoned, Plaintiffs have failed to demonstrate
negligence on Wolf’s part due to lack of duty. Plaintiffs have likewise failed to prove
that Wolf acted recklessly or engaged in an abnormally dangerous activity. As such,
Plaintiffs cannot rely on the above Restatement section as a basis for imposing liability
on Wolf.

        With respect to their remaining claim of nuisance, Plaintiffs argue that their claim
of nuisance is not dependent upon a finding of negligence, asserting that “nuisance may
exist either with or without negligence.” Roles-Walter v. Kidd, No. M2017-01417-COA-
R3-CV, 2018 WL 1920166, at *3 (Tenn. Ct. App. Apr. 24, 2018) (quoting Weakley Cnty.
v. W. L. Carney, 14 Tenn. App. 688, 1932 WL 1295, *3-4 (Tenn. Ct. App. March 31,
1932)). As the Roles-Walter Court proceeded to explain:

       The distinction between “nuisance” and “negligence” has been stated as
       follows:

       When defendant is the creator of a dangerous situation, his liability therefor
       is for a nuisance; but when defendant did not create a dangerous situation
       but is nevertheless under a duty to remove the danger, failure to do so
       involves a question of negligence. Another statement of the distinction is
       that, where the damage is the necessary consequence of just what defendant
       is doing, or is incident to the business itself or the manner in which it is
       conducted, the law of negligence has no application and the law of nuisance
       applies. It has also been said that the distinction lies in the fact that the
       creation or maintenance of a nuisance is the violation of an absolute duty,
       the doing of an act which is wrongful in itself, whereas negligence is the
       violation of a relative duty, the failure to use the degree of care required
       under the particular circumstances in connection with an act or omission
       which is not of itself wrongful.

Roles-Walter, 2018 WL 1920166, at *4.
                                             - 30 -
       Plaintiffs therefore appear to concede in their brief that Wolf can only be liable for
nuisance if Plaintiffs were able to establish that Wolf’s acts constituted misfeasance
rather than nonfeasance—in other words, if Wolf were the creator of the dangerous
condition. As previously explained, Wolf’s acts constituted mere nonfeasance, such that
nuisance cannot be proven. We therefore conclude that summary judgment was properly
granted in Wolf’s favor on Plaintiffs’ remaining claims.

                                      VI. Conclusion

       For the foregoing reasons, we affirm the trial court’s grant of summary judgment
in Wolf’s favor concerning all of Plaintiffs’ claims. We remand this matter to the trial
court for further proceedings consistent with this Opinion and collection of costs assessed
below. Costs on appeal are assessed to the appellants, Allstate Property & Casualty
Insurance Company; Allstate Fire & Casualty Insurance Company; Allstate Insurance
Company; Allstate County Mutual Insurance Company; Cincinnati Specialty
Underwriters Insurance Group; Cincinnati Insurance Company; LM Insurance
Corporation; Lexington Insurance Company; Liberty Mutual Fire Insurance Company;
General Insurance Company of America; Safeco Insurance Company of America; State
Farm Fire & Casualty Company; State Farm Mutual Automobile Insurance Company;
United Services Automobile Association; USAA Casualty Insurance Company; USAA
General Indemnity Company; Garrison Property and Casualty Company; Farmers
Insurance Exchange; Foremost Insurance Company Grand Rapids, Michigan; and United
National Insurance Company.


                                                    s/Thomas R. Frierson, II
                                                    _________________________________
                                                    THOMAS R. FRIERSON, II, JUDGE




                                           - 31 -